Judgment and order reversed and new trial granted, costs to abide the event, unless within twenty days plaintiff stipulate to reduce the verdict by the sum of $344.19, with interest thereon from June 30, 1908, being the amount of the bill of Caldwell & Son Company, in evidence as plaintiff’s Exhibit 4; in which event the judgment as so modified, and the order, are affirmed, without costs, we holding that the trial justice erred in receiving the said bill in evidence, for the reason that there was no proof that the charges therein were reasonable in amount. Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ., concurred.